                           Case 3:19-cv-00665-MMD-WGC Document 13 Filed 11/15/19 Page 1 of 13



                           ROBERT A. DOTSON
                           Nevada State Bar No. 5285
                      2    JUSTIN C. VANCE
                           Nevada State Bar No. 11306
                      3    DOTSONLAW
                           5355 Reno Corporate Dr., Ste 100
                      4    Reno, Nevada 89511
                           Tel: (775) 501-9400
                      5    Email: rdotson@dotsonlaw.legal
                                  jvance@dotsonlaw.legal
                      6
                           Attorneys for Defendant,
                      7    Washoe County School District

                      8                               UNITED STATES DISTRICT COURT

                      9                                      DISTRICT OF NEVADA

                    10       TRINA OLSEN,                                    Case No.: 3:19-cv-00665-MMD-WGC

                    11                         Plaintiff,                    DEFENDANT WASHOE COUNTY
                                       vs.                                   SCHOOL DISTRICT'S ANSWER
                    12
                                                                             TO AMENDED VERIFIED
                    13       WASHOE COUNTY SCHOOL                            COMPLAINT
                             DISTRICT, a political subdivision of the
                    14       State of Nevada; Washoe County School
                             District Superintendent TRACI DA VIS;
                    15       and DOES 1 through 10, inclusive,

                    16                         Defendants.
                    17            Defendant WASH OE COUNTY SCHOOL DISTRICT ("Defendant" and/or
                    18 "WCSD"), by and through its counsel of record, DOTSON LAW, hereby answers the

                     l 9 First Amended Complaint by alleging and averring as follows:

                    20                                        Arbitration Exemption

                    21            1.         Answering Paragraph 1, Answering Defendant denies that Plaintiff's

                    22 claims have a probable jury aware in excess of fifty thousand dollars. Answering

                    23 Defendant admits that Plaintiff has filed a Motion for Preliminary Injunction and seeks

                    24 declaratory relief. To the extent this paragraph calls for further response, Answering

                    25 Defendant is without sufficient knowledge or information to form a belief as to the truth or

                    26 falsity of any additional allegations contained therein and therefore denies the same.

                    27

     DOTSON LAW     ") Q
5355 RENO CORPORATE DR.
       SUITE #100                                                        1
  RENO, NEVADA 8951 l
                                   Case 3:19-cv-00665-MMD-WGC Document 13 Filed 11/15/19 Page 2 of 13



                                                                     Jurisdiction and Venue

                               2          2.      Answering Paragraph 2, Answering Defendant admits that the state court

                               3 would have had jurisdiction over this matter notwithstanding the fact that it was

                               4 appropriate to remove on the basis of federal question.

                               5          3.      Answering Paragraph 3, (a) Answering Defendant admits that venue would

                               6 have been appropriate in the state court in which the case was filed had it not been

                                   removed, and admits that venue is appropriate in the above-captioned court now that
                               7
                                   removal has been effectuated; (b) Answering Defendant admits this Court has personal
                               8
                                   jurisdiction over Plaintiff; (c) Answering Defendant admits this Court has personal
                               9
                                   jurisdiction over the WCSD; and (d) Answering Defendant admits Plaintiff was employed
                         10
                                   by Defendant WCSD in Washoe County.
                         11
                                                                              Parties
                         12
                                          4.      Answering Paragraph 4, Answering Defendant admits the allegations
                         13
                                   contained therein.
                         14
                                          5.      Answering Paragraph 5, Answering Defendant admits the allegations
                         15
                                   contained therein.
                         16
                                          6.      Answering Paragraph 6, Answering Defendant admits the allegations
                         17
                                   contained therein.
                         18
                                          7.      Answering Paragraph 7, Answering Defendant is without sufficient
                         19
                                   knowledge or infonnation to form a belief as to the truth or falsity of the allegations
                     20
                                   contained therein and therefore denies the same.
                         21               8.      Answering Paragraph 8, Answering Defendant asserts that no allegation
                         22 against WCSD has been stated, and no response is required. To the extent a response is

                         23 required, Answering Defendant is without sufficient knowledge or information to form a

                     24 belief as to the truth or falsity of any allegations contained therein and therefore denies the

                     25 same.

                         26               9.      Answering Paragraph 9, Answering Defendant denies the allegations

                         2 7 contained therein.

     DOTSON LAW          '")   Q
5355 RENO CORPORATE DR.
       SUITE #100                                                                2
  RENO, NEVADA 895 l l
                              Case 3:19-cv-00665-MMD-WGC Document 13 Filed 11/15/19 Page 3 of 13



                                                                  Allegations of Fact

                        2            10.     Answering Paragraph 10, Answering Defendant admits the allegations

                         3 contained therein.

                        4            11.     Answering Paragraph 11, Answering Defendant admits the allegations

                         5 contained therein.

                        6            12.     Answering Paragraph 12, Answering Defendant admits the allegations

                         7 contained therein.

                                     13.     Answering Paragraph 13, Answering Defendant admits the
                         8
                              evaluations/observations took place as alleged therein, and further states that those
                         9
                              documents speak for themselves.
                       10
                                     14.     Answering Paragraph 14, Answering Defendant is without sufficient
                       11
                              knowledge or information to form a belief as to the truth or falsity of the allegations
                       12
                              contained therein and therefore denies the same.
                       13
                                     15.     Answering Paragraph 15, Answering Defendant is without sufficient
                       14
                              knowledge or information to form a belief as to the truth or falsity of the allegations
                       15
                              contained therein and therefore denies the same.
                       16
                                     16.     Answering Paragraph 16, Answering Defendant is without sufficient
                       17
                              knowledge or information to form a belief as to the truth or falsity of the allegations
                       18
                              contained therein and therefore denies the same.
                       19
                                     17.     Answering Paragraph 17, Answering Defendant is without sufficient
                       20 knowledge or information to form a belief as to the truth or falsity of the allegations
                       21 contained therein and therefore denies the same.

                       22            18.     Answering Paragraph 18, Answering Defendant is without sufficient

                       23 knowledge or information to form a belief as to the truth or falsity of the allegations

                       24 contained therein and therefore denies the same.

                       25             19.    Answering Paragraph 19, Answering Defendant admits Plaintiff filed a

                       26 staff complaint form against Lauren Ford and avers that the complaint speaks for itself.

                       27

     DOTSON LAW        ') Q
5355 RENO CORPORATE DR.
      SUJTE#lOO                                                             3
  RENO, NEVADA 89511
                             Case 3:19-cv-00665-MMD-WGC Document 13 Filed 11/15/19 Page 4 of 13



                                     20.     Answering Paragraph 20, Answering Defendant denies the allegations

                         2 contained therein.

                         3          21.      Answering Paragraph 21, Answering Defendant admits that Roger

                         4 Gonzalez authored a letter to Ms. Olsen dated June 28, 2018 and avers that the content of

                         5 that letter speaks for itself. Answering Defendant further admits that the letter was copied

                         6 to various WCSD employees and others, but denies that, on its face, it was copied to Ms.

                         7 Davis.
                                    22.      Answering Paragraph 22, Answering Defendant admits Olsen, through her
                         8
                             counsel, sent a letter dated July 6, 2018 to Traci Davis seeking arbitration. To the extent
                         9
                             any further response is required Answering Defendant state that it is without sufficient
                    10
                             information or knowledge with which to form a belief as to the truth or falsity of the
                    11
                             allegations contained therein, as the allegation is not comprehensible, and therefore denies
                    12
                             the same.
                    13
                                     23.     Answering Paragraph 23, Answering Defendant is without sufficient
                    14
                             knowledge or information to form a belief as to the truth or falsity of the allegations
                    15
                             contained therein and therefore denies the same.
                    16
                                     24.     Answering Paragraph 24, Answering Defendant admits Traci Davis sent a
                    17
                             letter dated July 2 7, 2018 and asserts that the content of the letter speaks for itself. As to
                    18
                             the remaining allegations stated therein, Answering Defendant is without sufficient
                    19
                             knowledge or information to form a belief as to the truth or falsity of the allegations
                    20
                             contained therein and therefore denies the same.
                    21               25.     Answering Paragraph 25, Answering Defendant admits that the termination
                    22 was the subject of arbitration proceedings and that Arbitrator Andrea L. Dooley issued

                    23 what she called a "Decision and Award" dated December 13, 2018. Answering Defendant

                    24 further avers that the content of the "Decision and Award" speaks for itself. To the extent

                    25 any further response to this averment is required or called for, Answering Defendant states

                    26 that it is without sufficient information or knowledge with which to form a belief as to the

                    27 truth or falsity of the allegations contained therein, and therefore denies the same.

     DOTSON LAW     ')   Q
5355 RENO CORPORATE DR.
       SUITE#lOO                                                            4
  RENO, NEVADA 89511
                                Case 3:19-cv-00665-MMD-WGC Document 13 Filed 11/15/19 Page 5 of 13



                                       26.     Answering Paragraph 26, Answering Defendant admits the allegations

                          2 contained therein, but denies that the phrasing utilized by the arbitrator is consistent with

                          3 Nevada law.

                          4            27.     Answering Paragraph 27, Answering Defendant denies it has not made Ms.

                          5 Olsen whole, and denies that it was required as a matter of law to make Ms. Olsen whole

                          6 as purportedly required by the Arbitrator's Decision and A ward. Answering Defendant

                                admits Plaintiff has filed a Motion for Preliminary Injunction. With respect to all other
                          7
                                allegations in Paragraph 27, Answering Defendant is without sufficient knowledge or
                           8
                                information to form a belief as to the truth or falsity of the allegations contained therein
                          9
                                and therefore denies the same.
                         10
                                       28.     Answering Paragraph 28, Answering Defendant objects to the same in so
                         11
                                far as it states legal conclusion as opposed to statement of fact. To the extent a response is
                         12
                                required Answering Defendant states that it is without sufficient information or knowledge
                         13
                                with which to form a belief as to the truth or falsity of the allegations contained therein,
                         14
                                and therefore denies the same.
                         15
                                       29.     Answering Paragraph 29, Answering Defendant denies the allegations
                         16
                                contained therein.
                         17
                                       30.     Answering Paragraph 30, Answering Defendant denies the allegations
                         18
                                contained therein.
                         19
                                                                  CLAIMS FOR RELIEF
                     20                              42 U.S.C. 1983 - VIOLATION OF DUE PROCESS
                     21                                 (PROTECTED PROPERTY INTEREST)
                     22                                          (Against Defendant Davis)
                         23            31.     Answering Paragraph 31, Answering Defendant realleges and incorporates

                     24 by reference each and every answer contained in the preceding paragraphs as if set forth

                     25 fully herein.

                     26                32.     Answering Paragraph 32, Answering Defendant states that it does not

                         27 believe the allegations are brought against it or have application to this Answering

      DOTSON LAW         'J Q
5355 RENO CORPORA TE DR.
       SUITE #100                                                             5
  RENO, NEVADA 895 l l
                                 Case 3:19-cv-00665-MMD-WGC Document 13 Filed 11/15/19 Page 6 of 13



                             1 Defendant. Answering Defendant also objects to this paragraph insofar as it states a legal

                             2 conclusion as opposed to a statement of fact. However, to the extent any such allegation

                             3 might be construed as having application to this Answering Defendant, Answering

                             4 Defendant states that it is without sufficient infonnation or knowledge with which to form

                             5 a belief as to the truth or falsity of the allegations contained therein, and therefore denies

                             6 the same.

                                         33.      Answering Paragraph 33, Answering Defendant states that it does not
                             7
                                 believe the allegations are brought against it or have application to this Answering
                             8
                                 Defendant. Answering Defendant also objects to this paragraph insofar as it states a legal
                             9
                                 conclusion as opposed to a statement of fact. However, to the extent any such allegation
                        10
                                 might be construed as having application to this Answering Defendant, Answering
                        11
                                 Defendant states that it is without sufficient information or knowledge with which to form
                        12
                                 a belief as to the truth or falsity of the allegations contained therein, and therefore denies
                        13
                                 the same.
                        14
                                        34.     Answering Paragraph 34, Answering Defendant states that it does not
                        15
                                 believe the allegations are brought against it or have application to this Answering
                        16
                                 Defendant. Answering Defendant also objects to this paragraph insofar as it states a legal
                        17
                                 conclusion as opposed to a statement of fact. However, to the extent any such allegation
                        18
                                 might be construed as having application to this Answering Defendant, Answering
                        19
                                 Defendant states that it is without sufficient information or knowledge with which to form
                    20 a belief as to the truth or falsity of the allegations contained therein, and therefore denies

                    21 the same.

                    22                  35.     Answering Paragraph 35, Answering Defendant states that it does not

                    2 3 believe the allegations are brought against it or have application to this Answering

                    24 Defendant. However, to the extent any such allegation might be construed as having

                    25 application to this Answering Defendant, Answering Defendant denies the same.

                    26

                    27

     DOTSON LAW         ')   Q
5355 RENO CORPORATE DR.
      SUITE #100                                                                6
  RENO, NEVADA 8951 I
                           Case 3:19-cv-00665-MMD-WGC Document 13 Filed 11/15/19 Page 7 of 13



                                      36.     Answering Paragraph 36, Answering Defendant admits Plaintiff requests

                      2 the relief set forth in her Prayer for Relief, but by this response does not concede such

                      3 relief should be granted.

                      4                                   42 USC 1983 - MONELL CLAIM

                      5                                            (Against WCSD)

                                      37.     Answering Paragraph 3 7, Answering Defendant realleges and incorporates
                      6
                           by reference each and every answer contained in the preceding paragraphs as if set forth
                      7
                           fully herein.
                      8
                                      38.     Answering Paragraph 38, Answering Defendant denies the allegations
                      9
                           contained therein.
                    10
                                      39.     Answering Paragraph 39, Answering Defendant admits Davis was the
                    11
                           officer with authority over personnel matters but denies the remaining allegations
                    12
                           contained therein.
                    13
                                      40.     Answering Paragraph 40, Answering denies the allegations contained
                    14
                           therein.
                    15
                                      41.     Answering Paragraph 41, Answering denies the allegations contained
                    16
                           therein.
                    17
                                      42.     Answering Paragraph 42, Answering denies the allegations contained
                    18
                           therein.
                    19
                                      43.      Answering Paragraph 43, Answering denies the allegations contained
                    20
                           therein.
                    21                44.      Answering Paragraph 44, Answering denies the allegations contained
                    22 therein.

                    23                      VIOLATION OF DUE PROCESS - NEV ADA CONSTITUTION

                    24                                         (Against All Defendants)

                    25                45.      Answering Paragraph 45, Answering Defendant realleges and incorporates

                    26 by reference each and every answer contained in the preceding paragraphs as if set forth

                    27 fully herein.

     DOTSON LAW     ') Q
5355 RENO CORPORATE DR.
       SUITE#IOO                                                           7
  RENO, NEVADA 8951 l
                                Case 3:19-cv-00665-MMD-WGC Document 13 Filed 11/15/19 Page 8 of 13



                                        46.     Answering Paragraph 46, Answering Defendant objects to the same in so

                            2 far as it states legal conclusion as opposed to statement of fact and thus no response is

                            3 required. Answering Defendant further avers that the legal authority cited therein speaks

                            4 for itself.

                            5           47.     Answering Paragraph 4 7, Answering Defendant is without sufficient

                            6 knowledge or information to form a belief as to the truth or falsity of the allegations

                            7 contained therein and therefore denies the same.
                                        48.     Answering Paragraph 48, Answering Defendant objects to the same in so
                            8
                                far as it states legal conclusion as opposed to statement of fact and thus no response is
                            9
                                required. Answering Defendant further avers that the legal authority cited therein speaks
                       10
                                for itself. Answering Defendant denies that a violation of any of the cited authority
                       11
                                "caused damages to the Plaintiff."
                       12
                                            TORTIOUS DISCHARGE IN VIOLATION OF PUBLIC POLICY
                       13
                                                                 (Against All Defendants)
                       14
                                        49.     Answering Paragraph 49, Answering Defendant realleges and incorporates
                       15
                                by reference each and every answer contained in the preceding paragraphs as if set forth
                       16
                                fully herein.
                       17
                                        50.     Answering Paragraph 50, Answering Defendant is without sufficient
                       18
                                knowledge or information to form a belief as to the truth or falsity of the allegations
                       19
                                contained therein and therefore denies the same.
                       20               51.     Answering Paragraph 51, Answering Defendant is without sufficient
                       21 knowledge or information to form a belief as to the truth or falsity of the allegations

                       22 contained therein and therefore denies the same.

                       23               52.     Answering Paragraph 52, Answering Defendant denies the allegations

                       24 contained therein.

                       25               53.     Answering Paragraph 53, Answering Defendant denies the allegations

                       26 contained therein.

                       27

     DOTSON LAW        ')   Q
5355 RENO CORPORATE DR.
      SUITE#IOO                                                               8
  RENO, NEVADA 89511
                             Case 3:19-cv-00665-MMD-WGC Document 13 Filed 11/15/19 Page 9 of 13



                                       54.   Answering Paragraph 54, Answering Defendant denies the allegations

                         2 contained therein.

                         3                                  AFFIRMATIVE DEFENSES

                         4             1.    Plaintiff's Complaint on file herein fails to state a claim or cause of action

                         5 against Answering Defendants upon which relief can be granted.

                         6             2.    Answering Defendant alleges that the Plaintiff has failed to mitigate he

                             damages, and to the extent of such failure of such mitigation, is precluded from recove
                         7
                             herein.
                         8
                                       3.    Answering Defendants denies that Plaintiff has been damaged in any sum o
                         9
                             sums, or otherwise, or at all, by reason of any act or omission by Defendants.
                    10
                                       4.    Plaintiffs' Complaint fails to state a claim for recovery of attorney fees and
                    11
                             costs against each and every Defendant for any of his efforts in this Federal District Court
                    12
                             proceeding.
                    13
                                       5.    Answering Defendant alleges that Plaintiff's claim for punitive damages is
                    14
                             in violation of the Constitution of the United States and Amendments thereto.
                    15
                                       6.    Answering Defendant alleges that if any entitlement to punitive damages is
                    16
                             shown, which entitlement is specifically denied, such punitive damages must be assessed
                    17
                             in a manner bearing a rational relationship to Plaintiff's compensatory damages.
                    18
                                       7.    Answering Defendant alleges that the occurrence referred to in the
                     19
                             Complaint, and all injuries and damages, if any, resulting therefrom, were caused by the
                    20 acts or omissions of a third party over whom Answering Defendant had no control.

                    21                       Defendant alleges that at all times material hereto it had reasonable cause to
                                       8.
                    22 engage in any actions taken with respect to Plaintiff.

                    23                 9.    Defendant alleges that plaintiff has failed to exhaust administrative and/or

                    24 contractual remedies.

                    25                 10.   Defendant was acting without malice and in good faith at all relevant times

                    26 and therefore enjoys good faith immunity from suit.

                    27

     DOTSON LAW     ")   Q
5355 RENO CORPORATE DR.
       SUITE #100                                                           9
  RENO, NEVADA 89511
                             Case 3:19-cv-00665-MMD-WGC Document 13 Filed 11/15/19 Page 10 of 13



                                     11.       The acts of Answering Defendant were not the cause of the damages

                         2 claimed and Plaintiff lacks the ability to demonstrate a causal relationship between

                         3 Answering Defendants' alleged acts and her claimed damages.

                         4          12.        There was no WCSD policy or practice that is related in any way to the

                         5 alleged deprivation of Plaintiff's constitutional rights.

                         6          13.        The Complaint fails to state a federal civil rights claim against the

                             defendants under the doctrine announced in Monell v. Department of Social Services, 436
                         7
                             U.S. 658 (1978).
                         8
                                    14.        The State of Nevada has adopted a limited waiver of sovereign immunity as
                         9
                             codified in Chapter 41 of the Nevada Revised Statutes. Defendant WCSD is a political
                    10
                             subdivision of the State of Nevada. To the extent that the Complaint and causes of action
                    11
                             for violations of civil rights are based upon a theory of respondeat superior against
                    12
                             Defendant WCSD, Defendant WCSD is immune from liability because the claims for
                    13
                             relief averred in the Complaint pertain to the exercise or performance, or the failure to
                    14
                             exercise or perform, discretionary functions or duties on the part of WCSD and/or its
                    15
                             agents or employees. By reason of the premises and terms and provisions ofNRS
                    16
                             41.032(2) no action may be brought against Defendant WCSD and legal recovery is
                    17
                             thereby barred.
                    18
                                     15.       The claims for relief averred in the Complaint pertain to conduct based
                    19
                             upon acts or omissions of employees or agents of Defendant WCSD exercising due care in
                    20 the execution of a statute, ordinance or other legal regulation. By reason of the premises

                    21 and the tenns and provisions ofNRS 41.032(1) no action may be brought against this

                    22 Defendant and any legal recovery is thereby barred.

                    23              16.        Plaintiff's claims are barred by NRS 41.03475 as the alleged actions of

                    24 Defendant Traci Davis were outside the course and scope of her public duties.

                    25              17.        Without admitting that the conduct attributed to the individually named

                    26 Defendants occurred, if it did, the acts and conduct complained of were not sanctioned,

                    27 condoned, ratified, or authorized by Defendant WCSD, do not constitute an official act of

     DOTSON LAW     ')   Q
5355 RENO CORPORATE DR
       SUITE #100
  RENO, NEV ADA 89511
                             Case 3:19-cv-00665-MMD-WGC Document 13 Filed 11/15/19 Page 11 of 13



                             Defendant WCSD, and are not reflective of an official policy or custom of Defendant

                         2 WCSD.

                         3          18.     Pursuant to NRS 41.035, Plaintiff's recovery, if any, is limited in

                         4 accordance therewith.

                         5          19.     Defendant alleges that Plaintiff consented to the matters referred to in the

                         6 Complaint.

                                    20.     Plaintiff is barred from recovering punitive damages under NRS 41.035.
                         7
                                    21.     Plaintiff is barred from recovering any special damages for failure to
                         8
                             specifically allege items of special damages claimed, pursuant to Rule 9(g) of the Federal
                         9
                             Rules of Civil Procedure.
                    10
                                    22.     This Defendant alleges that at all times relevant to the incidents referred to
                    11
                             in Plaintiff's Complaint, it acted in accordance with its legal obligations and duties under
                    12
                             law and regulation.
                    13
                                    23.     Pursuant to FRCP 11, to the extent discovery in this matter reveals
                    14
                             additional facts which support additional affinnative defenses, Answering Defendant
                    15
                             hereby reserves the right to amend this Answer and/or supplement it.
                    16
                                    24.     Answering Defendant hereby incorporates by reference those affirmative
                    17
                             defenses enumerated in Rule 8 of the Federal Rules of Civil Procedure as if fully set forth
                    18
                             herein. In the event further investigation or discovery reveals the applicability of any such
                    19
                             defenses, Answering Defendant reserves the right to seek leave of Court to amend this
                    20 Answer to specifically assert any such defense. Such defenses are herein incorporated by

                    21 reference for the specific purpose of not waiving any such affirmative defense.

                    22              WHEREFORE, Defendant prays for judgment as follows:
                    23              1. That Plaintiff's Complaint be dismissed with prejudice;
                    24              2. That Plaintiff take nothing from Defendant;

                    25              3. That Defendant recover attorneys' fees and costs of suit herein; and

                    26              4. For other relief as is just and proper.

                    27
                    ')Q
      DOTSON LAW
5355 RENO CORPORATE DR
       SUITE #l00                                                         11
  RENO, NEVADA 89511
                          Case 3:19-cv-00665-MMD-WGC Document 13 Filed 11/15/19 Page 12 of 13



                                                Affirmation Pursuant to NRS 239B.030

                      2         The undersigned does hereby affirm that the preceding document does not contain

                      3 the social security number of any person.

                      4         DATED this   \5 1'°'day of November, 2019.
                      5                                             DOTSON LAW

                      6

                      7
                                                                    Neva: State Bar No. 5285
                      8                                             JUSTIN C. VANCE
                                                                    Nevada State Bar No. 11306
                      9
                                                                    5355 Reno Corporate Dr., Ste 100
                    10                                              Reno, Nevada 89511
                                                                     (775) 501-9400
                    11                                              Attorneys for Defendant,
                                                                    Washoe County School District
                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27
                    ')Q
      DOTSON LAW
5355 RENO CORPORATE DR.
       SUITE #100                                                   12
  RENO, NEVADA 89511
                           Case 3:19-cv-00665-MMD-WGC Document 13 Filed 11/15/19 Page 13 of 13



                                                      CERTIFICATE OF SERVICE

                      2          Pursuant to FRCP 5(b ), I hereby certify that I am an employee of DOTSON LAW

                      3 and that on this date I caused to be served a true and correct copy of the foregoing by:

                      4
                                 □      (BY MAIL) on all parties in said action, by placing a true copy thereof
                                        enclosed in a sealed envelope in a designated area for outgoing mail,
                      5                 addressed as set forth below. At Dotson Law, mail placed in that
                                        designated area is given the correct amount of postage and is deposited that
                      6
                                        same date in the ordinary course of business, in a United States mailbox in
                      7                 the City of Reno, County of Washoe, Nevada.

                      8                 By electronic service by filing the foregoing with the Clerk of Court using
                                        the CM/ECF system, which will electronically mail the filing to the
                      9                 following individuals.


                                 □      (BY PERSONAL DELIVERY) by causing a true copy thereof to be hand
                                        delivered this date to the address( es) at the address( es) set forth below.
                     11

                     12          □      (BY FACSIMILE) on the parties in said action by causing a true copy
                                        thereof to be telecopied to the number indicated after the address( es) noted
                     13                 below.

                     14                 Email.

                    15 addressed as follows:

                    16
                             Luke A. Busby                                   Katherine F. Parks
                             Luke Andrew Busby, Ltd.                         Thomdal, Armstrong, Delk,
                    17
                             316 California Ave., # 82                       Balkenbush & Eisinger
                    18       Reno, NV 89509                                  6590 S. McCarran Blvd. Ste B
                             luke@lukeandrewbusbyltd.com                     Reno, NV 89509
                    19                                                       kfp@thorndal.com

                    20           DATED this    tr   day of November, 2019.
                    21

                    22
                    23

                    24
                    25

                    26

                    27

     DOTSON LAW     ') Q
5355 RENO CORPORATE DR.
       SUITE #100                                                    13
  RENO, NEVADA 89511
